
	
		III
		110th CONGRESS
		1st Session
		S. RES. 257
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2007
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of California
		  at Los Angeles for becoming the first university to win 100 National Collegiate
		  Athletic Association Division I team titles.
	
	
		Whereas, on May 13, 2007, the University of California at
			 Los Angeles (referred to in this preamble as the Bruins) won its
			 100th National Collegiate Athletic Association (NCAA) team title;
		Whereas the Bruins won 70 NCAA championships in men’s
			 sports between 1950 and 2007 and 30 NCAA championships in women’s sports
			 between 1982 and 2007;
		Whereas the Bruins won 60 NCAA championships in the 26
			 years since the inauguration of women’s collegiate sports championships in
			 1981, including 30 NCAA women’s titles and 30 NCAA men’s titles;
		Whereas 16 separate athletic programs, including 9 men’s
			 programs and 7 women’s programs, won 1 or more NCAA team championships for the
			 Bruins:
			(1)Men’s volleyball
			 in 1970, 1971, 1972, 1974, 1975, 1976, 1979, 1981, 1982, 1983, 1984, 1987,
			 1989, 1993, 1995, 1996, 1998, 2000, and 2006.
			(2)Men’s tennis in
			 1950, 1952, 1953, 1954, 1956, 1960, 1961, 1965, 1970, 1971, 1975, 1976, 1979,
			 1982, 1984, and 2005.
			(3)Men’s basketball
			 in 1964, 1965, 1967, 1968, 1969, 1970, 1971, 1972, 1973, 1975, and 1995.
			(4)Softball in 1982,
			 1984, 1985, 1988, 1989, 1990, 1992, 1999, 2003, and 2004.
			(5)Men’s track and
			 field in 1956, 1966, 1971, 1973, 1978, 1972, 1987, and 1988.
			(6)Men’s water polo
			 in 1969, 1971, 1972, 1995, 1996, 1999, 2000, and 2004.
			(7)Women’s water
			 polo in 2001, 2003, 2005, 2006, and 2007.
			(8)Women’s
			 gymnastics in 1997, 2000, 2001, 2003, and 2004.
			(9)Men’s soccer in
			 1985, 1990, 1997, and 2002.
			(10)Women’s track
			 and field in 1982, 1983, and 2004.
			(11)Women’s
			 volleyball in 1984, 1990, and 1991.
			(12)Women’s indoor
			 track and field in 2000 and 2001.
			(13)Women’s golf in
			 1991 and 2004.
			(14)Men’s gymnastics
			 in 1984 and 1987.
			(15)Men’s golf in
			 1988.
			(16)Men’s swimming
			 in 1982;
			Whereas, under the direction of head coach Al Scates, the
			 Bruins won 19 NCAA team titles in the sport of men's volleyball between 1970
			 and 2006, tying the record for the most NCAA titles won by one coach in a
			 single sport;
		Whereas, between 1964 and 1975, under the direction of
			 head coach John Robert Wooden, the Bruins won 10 NCAA team titles in the sport
			 of men’s basketball, including an unprecedented seven straight titles between
			 1967 and 1973;
		Whereas, on May 13, 2007, under the direction of head
			 coach Adam Krikorian, the Bruins won their 5th Division I team title in 7 years
			 in the sport of women's water polo, and ended the 2007 season with an overall
			 record of 28 wins and 2 losses;
		Whereas Bruin student-athletes are excellent
			 representatives of the University of California at Los Angeles, the University
			 of California system, and the State of California; and
		Whereas the University of California at Los Angeles has
			 demonstrated a strong tradition of academic excellence since the founding of
			 the Univeristy in 1919 and a strong tradition of athletic excellence since
			 winning its 1st NCAA team title in 1950, establishing the University of
			 California at Los Angeles as a top university in the United States: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 University of California at Los Angeles women’s water polo team for winning the
			 2007 NCAA Division I Women’s Water Polo National Championship;
			(2)congratulates the
			 University of California at Los Angeles for becoming the first university to
			 win 100 National Collegiate Athletic Association Division I team titles;
			 and
			(3)commends the
			 student-athletes, coaches, alumni, instructors, and staff of the University of
			 California at Los Angeles for their contributions to the achievement of this
			 distinguished milestone.
			
